SHERWOOD, J.
(dissenting). I cannot agree that the proposition submitted to the voters on this ballot “set out a dual proposition.” However, it should be observed, the statute does not speak at all of a “proposition.” It speaks only of a purpose. Webster defines “purpose” as “that which one sets before himself as an object to be attained.” The statute required only that “the purpose” for which bonds are to be issued be given in the notice. In this case the object to be obtained was “a plant for the production and transmission of electricity.” The notice of election clearly stated that purpose to be “for * * * a plant for the production and transmission of electricity." (The italics are mine.)
It is true there were two methods of acquiring the plant spoken of, one was by constructing a plant, the other by acquiring it in some other manner. But the real purpose was single, viz., to bond the city for a plant for the production and transmission of electricity. I fail to see how the public is in any way deceived or misled by this form of submission. If the bonds are issued they get their plant in the quickest and cheapest way it can be obtained. I .can readily see how the restricted construction adopted by the. majority might enable a selfish and unscrupulous individual or corporation, intrenched behind a waterworks or electric light plant or franchise, to continue to charge exorbitant rates for a long period of time in spite of public interests. Suppose such party refused either to sell his plant or reduce his charges, the city must, under the majority view, call a bond election to build a plant. The plant, when built, would still be in competition with the established plant. If the bonds carried, the owner of the old plant might then offer to sell at a figure much less than it would cost the city to build, but the city could not buy because they voted to build a plant. They could not make a binding contract to buy because without a vote of the people they would have no authority to do so. They must either build when they could buy for much less, and thus eliminate a competitor, or they must call another bond election solely on the question of buying out this greedy holder of a public utility. If the people voted to buy at the new election they *461might find the price had raised and they could build much cheaper, and this game of hide and seek might continue indefinitely. A construction of the law: which permits this to be done, in my view, nullifies the very purpose for which the law was enacted, and hinders the public from obtaining relief from unjust and often exorbitant rates.
The majority opinion frankly admits it “is not in accord with the numerical weight of authority.” It is in fact contrary to the opinion expressed by the Supreme Courts of 20 states, including such courts as the Appellate Court of New York, California, and Minnesota; and is supported by decisions of only 3 Appellate Courts, viz., Kansas, New Jersey, and Ohio. Judge Whiting clearly pointed out in Beers v. City of Watertown, 43 S. D. 14, 177 N. W. 502, that the Ohio case is not an authority, because it was based entirely on a statute materially different from ours.
In addition to the authorities cited in the majority opinion, I call attention to authorities found under proposition two on page 543, vol. 5, A. L. R., as sustaining the majority rule. I think both on principle and authority the decision, rendered by a majority of this court in Beers v. City of Watertown, supra, should not now be reversed.
While I concede that the bonds issued by the city of Sioux Falls in the instant case were not issued under the authority of Beers v. City of Watertown, supra, and that this court has a right now to reverse that case, if it sees fit, I think the fact that this decision will not only invalidate $75,000 worth of bonds, heretofore sold by the city of Sioux Falls under the authority of this vote, but will also reverse this court in Beers v. City of Water-town, and change an established rule of property that has been the law of this state since June 5, 1920, a period of more than 5 years, should induce us to invoke the rule of stare decisis in this case, and sustain the former opinion of this court.